DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 8-9 are pending, claim 7 is cancelled, and claims 1-6 and 8-9 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although the amendments have changed the scope of the claims, the same prior art is still applicable (i.e. additional/different/further clarification of features). 

Claim Objections
Claims 4 and 9 are objected to because of the following informalities:  
In claim 4, change “second pending piece” to “second bending piece”.  
In claim 9, change “an image of the subject” to “an image of a subject”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the limitation “a first turning axis…with respect to the first bending axis; and a second turning axis…with respect to the first bending axis” (see “and”) is unclear. It is unclear how each of the first bending piece and the second bending piece turn relative to each other around both the first turning axis and the second turning axis. Additionally, it is unclear how the first turning axis and the second turning axis can be arranged on a plane that includes the first bending axis if they are both inclined (by either the first angle or the second angle) with respect to the first bending axis. Claims 2-6 and 8 are rejected due to their dependency on claim 1.
Regarding claim 3, the limitation “two adjacent bending pieces” are separate features from “a first bending piece and a second bending piece” as recited in claim 1 (since both first and second bending pieces are supposed to turn relative to each other around the first turning axis or the second turning axis).
Regarding claim 4, the limitation “the first bending piece and the second pending piece to turn relative to each of…the first bending axis” is unclear. First, it is grammatically unclear “to turn relative” means with respect to the other limitations in the claim. Second, it is unclear if the first turning axis, the second turning axis, and the third turning axis all occur at the same time. Third, it is unclear if “the first bending piece and the second pending piece” are separate features from the “two adjacent bending pieces” recited in claim 3, for which claim 4 depends on.
Regarding claim 5, the limitation “a third coupling of two adjacent bending pieces…coupling” is unclear. It is unclear if the “two adjacent bending pieces” are separate features from “the first bending piece and the second pending piece” recited in claim 4, for which claim 5 depends on. Additionally, it is unclear how the third coupling of two adjacent bending pieces can be between the first and second couplings when the first and second coupling are part of two adjacent bending pieces (i.e. this limitation is contradictory to claims 3-4).
Regarding claim 6, the limitation “an image sensor arranged to the distal end” is unclear. It is unclear how an image sensor can be arranged “to the distal end” (i.e. unclear if this is a location, a movement, etc.). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okaniwa (US 2013/0041224).
Regarding claim 1, Okaniwa discloses an insertion device (1, figure 1) comprising: an insertion portion (5, figure 1); an active bending portion (11, figure 1) comprising two sections (11a, figure 3) configured to turn, according to a bending operation by an operator ([0067]), relative to each other around a first bending axis (see axis of rotation for rivets 35b, figure 3) orthogonal to a longitudinal axis extending from a distal end to a proximal end of the insertion portion (see figures 1 and 3); and a passive bending portion (13, figure 1) provided between the active bending portion and the proximal end of the insertion portion (see figure 1) and configured to passively bend by receiving an external force without being bent by the bending operation by the operator ([0075]); wherein the passive bending portion comprises three or more bending pieces coupled in series (see 13a, figure 5), wherein each of a first bending piece (see distalmost 13a, figure 5) and a second bending piece (see 13a immediately proximal to the distalmost 13a, figure 5) of the three or more bending pieces are coupled to each other to turn relative to each other around either of (see 35 USC 112b Rejection above | see the rejection for the second turning axis to satisfy “either of” limitation): a first turning axis (rivet 45c, figures 5-6) arranged on a plane including the first bending axis and orthogonal to the longitudinal axis (broadly interpreted the “plane” as the top edge of the endoscope, figure 6), the first turning axis being inclined by a first angle of greater than 0° to less than +45° with respect to the first bending axis (rivet 45c would be located at an angle of 30°, see figure 6 | relative to the up/down axis, see figure 6 | see axis of rotation for rivets 35b, figure 3); and a second turning axis (see axis of rivet 45b, figures 5-6 | rivet 45b is connected to distalmost bending piece 13a, figure 5) arranged on the plane, the second turning axis being inclined by a second angle greater than -45° to less than 0° (rivet 45b would be located at an angle of -30°, see figure 6) with respect to the first bending axis (relative to the up/down axis, see figure 6 | see axis of rotation for rivets 35b, figure 3), 2 of 13when viewed along the longitudinal axis from the distal end (see figure 6). 
Regarding claim 2, Okaniwa further discloses the first angle is greater than 0° and less than +30° with respect to the first bending axis (rivet 45c would be located at an angle of 30°, see figure 6), and wherein the second angle is greater than -30° and to an angle less than 0° (rivet 45b would be located at an angle of -30°, see figure 6).  
Regarding claim 3, Okaniwa further discloses a first coupling of two adjacent bending pieces on the first turning axis (see 13a that are connected with 45c, figure 5); and a second coupling of two adjacent bending pieces on the second turning axis (see 13a that are connected with 45b, figure 5 | see distalmost bending piece 13a, figure 5). 
Regarding claim 4, Okaniwa further discloses the first bending piece and the second pending piece to turn relative to each of (see 112b rejection above): the first turning axis (see bending piece 13a connected by 45c, figure 5); the second turning axis (see distalmost bending piece 13a, figure 5); and a third turning axis parallel to the first bending axis (rivets 45b or 45c would allow for movement of the first and second bending pieces 13a around a third turning axis | the third turning axis is the up/down direction as seen in figure 6, which is parallel to the first bending axis). 
Regarding claim 5, Okaniwa further discloses a third coupling of two adjacent bending pieces on the third turning axis (the examiner broadly interpreted “coupling” to , the third coupling being located between the first coupling and the second coupling (see 45b and 45c, figures 5-6).  
Regarding claim 6, Okaniwa further discloses an image sensor (20, figure 2) arranged to the distal end of the insertion portion ([0065]), wherein the image sensor is configured to pick up an image ([0065]), and  3 of 13wherein the first bending axis is parallel to a left-right direction orthogonal to an up-down direction of the image picked up by the image sensor (the endoscope can be rotated where the first bending axis is parallel to a left-right direction orthogonal to an up-down direction of the image). 
Regarding claim 8, Okaniwa further discloses an absolute value of the first angle of the first turning axis and an absolute value of the second angle of the second turning axis are set to be equal (see 45b-c, figure 6). 
Regarding claim 9, Okaniwa discloses an insertion device (1, figure 1) comprising: an insertion portion (5, figure 1); an active bending portion (11, figure 1) comprising two sections (11a, figure 3) configured to turn, according to a bending operation by an operator ([0067]) relative to each other around a first bending axis (see axis of rotation for rivets 35b, figure 3) orthogonal to a longitudinal axis extending from a distal end to a proximal end of the insertion portion (see figures 1 and 3), and a second bending axis (see axis of rotation for rivets 35a, figure 3) orthogonal to the first bending axis; a passive bending portion (13, figure 1) provided between the active bending portion and the proximal end of the insertion portion (see figure 1) and configured to sensor (20, figure 2) provided at the distal end of the insertion portion and configured to pick up an image of the subject ([0065]), wherein the passive bending portion comprises three or more bending pieces coupled in series (see 13a, figure 5), wherein each of a first bending piece (see distalmost 13a, figure 5) and a second bending piece (see 13a immediately proximal to the distalmost 13a, figure 5) of the three or more 4 of 13G:\OLYMPUS\1494\38000Z\US_M04033\2021-08-16_NFOA\38000Z_20210816_NFOAResponse.docbending pieces are coupled to each other to turn relative to each other around either of (see 35 USC 112b Rejection above | see the rejection for the second turning axis to satisfy “either of” limitation): a first turning axis (rivet 45c, figures 5-6) arranged on a plane including the first bending axis and orthogonal to the longitudinal axis (broadly interpreted the “plane” as the top edge of the endoscope, figure 6), the first turning axis being inclined by a first angle of greater than 0° to an angle +30° with respect to the first bending axis (rivet 45c would be located at an angle of 30°, see figure 6 | relative to the up/down axis, see figure 6 | see axis of rotation for rivets 35b, figure 3); and a second turning axis (see axis of rivet 45b, figures 5-6 | rivet 45b is connected to distalmost bending piece 13a, figure 5) arranged on the plane, the second turning axis being inclined by a second angle greater than -30° to less than 0° (rivet 45b would be located at an angle of -30°, see figure 6) with respect to the first bending axis (relative to the up/down axis, see figure 6 | see axis of rotation for rivets 35b, figure 3), so that the passive bending portion has higher bending rigidity along the first bending axis than along the second bending axis (see figure 9; [0083]), wherein an absolute value of the first angle and an absolute value of the second angle are set to be equal to each other (see 45b-c, figure 6), and wherein the first bending axis is parallel to a left-right direction orthogonal to an up-down direction of the image obtained by the image sensor (the endoscope can be rotated where the first bending axis is parallel to a left-right direction orthogonal to an up-down direction of the image). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 23, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795